UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6974


DARIUS JERMOL SIMMONS,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00046-JCC-TCB)


Submitted:   September 13, 2012           Decided:   October 19, 2012


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darius Jermol Simmons, Appellant Pro Se.       Kathleen Beatty
Martin, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darius       Jermol     Simmons       seeks    to       appeal    the   district

court’s      order    denying       relief     on    his    28    U.S.C.       § 2254    (2006)

petition.      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                See 28 U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent      “a    substantial         showing          of     the    denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.   Cockrell,          537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Simmons has not made the requisite showing.                                 Accordingly,

we    deny   his     motion     for   a   certificate         of       appealability,     deny

leave to proceed in forma pauperis, and dismiss the appeal.                                   We

dispense      with       oral    argument       because          the     facts    and    legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3